TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00004-CV



                                     City of Austin, Appellant

                                                  v.

            National Media Corporation and ACME Partnership, L.P., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-10-003997, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant City of Austin has filed an unopposed motion to dismiss, explaining

that the trial court’s orders that are the subject of this interlocutory appeal are now merged into the

trial court’s final judgment, which has been appealed by both parties in a different cause number.

We grant the motion and dismiss the interlocutory appeal, and, as requested by appellant, we note

in our Court records that the City of Austin will remain as the cross-appellant in cause number

03-16-00839-CV. See Tex. R. App. P. 42.1(a)(1).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Goodwin

Dismissed on Appellant’s Motion

Filed: April 7, 2017